Citation Nr: 1207567	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

In August 2010, and again in December 2010, this appeal was remanded to the RO for further development.  Such development has been completed and associated with the claims file, and this case is returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the evidence of record establishes that the Veteran does not have bilateral peripheral neuropathy of the lower extremities that is related to service, to include as a result of cold exposure.


CONCLUSION OF LAW

Service connection for bilateral peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for bilateral peripheral neuropathy of the lower extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim is denied, as explained in detail below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.  Nevertheless, the Board notes that the December 2006 notice letter explained how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant VA treatment records and private treatment records have been associated with the claims file.  In this regard, the Board notes that in August 2010, the Board remanded this case so that an updated Form 21-4142 authorization and consent could be requested from the Veteran so that private treatment records dated from January 1997 to October 2002 from the Gunderson Lutheran medical facility could be obtained.  Pursuant to the Board's remand directive, in August 2010, the RO sent a letter to the Veteran with a blank Form 21-4142 for him to complete and return to the RO.  In September 2010, after this case was recertified to the Board for further review, the Veteran submitted the completed 21-4142.  Based thereon, in December 2010, the Board again remanded the Veteran's claim so that the RO could request copies of the Gunderson Lutheran treatment records.  Shortly thereafter, the Veteran's 21-4142 authorization expired, and the RO sent a request to the Veteran in July 2011 for a new Form 21-4142, but the Veteran failed to respond.  The Board adds that, nevertheless, the RO requested copies of any relevant medical records from Gunderson Lutheran, but received a response requesting an updated consent form (that it had expired).  In light of the above, the Board finds that the RO substantially complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with VA examinations in July 2007 and January 2009 (and addendum VA medical opinions were obtained in February 2009).  The Board notes that the VA examination reports reflect that the examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate reasoning for the conclusions provided.  In light of the above, the Board finds that the record contains sufficient evidence to make a decision with regard to the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he has bilateral lower extremity peripheral neuropathy (claimed as "foot numbness") as a result of cold injuries he incurred in service in Korea.

September 2005 private neurological records from Franciscan Skemp Healthcare reflect that electromyography (EMG) and nerve conduction study testing were performed, and conclusions of evidence of sensory motor axonal polyneuropathy in both lower extremities, and evidence of multiple nerve root involvement confined mostly over the left spinal areas, were recorded.

A July 2007 VA examination report reflects that the examiner recorded a diagnosis of distal motor and sensory polyneuropathy of both feet.  A January 2009 VA examination report reflects that the examiner recorded a diagnosis of peripheral neuropathy.

Clearly, the Veteran has a current peripheral neuropathy disability involving both lower extremities.

The Board will now address whether the Veteran's condition is related to service.

As an initial matter, none of the Veteran's service treatment records reflect any complaints of cold exposure or injuries, nor do they reflect any complaints of numbness or tingling or any other problems with his lower extremities.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The first post-service treatment record reflecting complaints of problems with the Veteran's lower extremities is a May 2005 private treatment record from Franciscan Skemp Healthcare, which reflects that the Veteran complained of experiencing symptoms of numbness in his legs and that segmental blood pressure readings were recorded.  No diagnosed disorder, however, was recorded.  As noted above, September 2005 private neurological records from Franciscan Skemp Healthcare reflect that conclusions of evidence of sensory motor axonal polyneuropathy in both lower extremities, and evidence of multiple nerve root involvement confined mostly over the left spinal areas, were recorded.  None of these records, however, include any opinion relating the Veteran's conditions to service.

The July 2007 VA examination report reflects that the examiner reviewed the claims file, noted the Veteran's reported history of cold exposure in service in Korea, and his report of experiencing symptoms of ankle stiffness with decreased range of motion, balance problems, and severe loss of sensation or numbness in both feet that he reported began 20 years ago (see report at 53).  The Veteran reported that he did not experience cold intolerance in his feet.  The examiner noted that the Veteran's history was negative for treatment at the time of injury, amputation relating to the injury, tissue loss, Reynaud's phenomenon, hyperhidrosis, pain, tingling, weakness, swelling, muscle cramps, abnormal color, or breakdown or ulceration.  Physical examination of the Veteran's feet revealed normal skin color, thickness, temperature, moisture, texture, and growth, no callus formation, infection, ulceration, or scars, although onychomycosis was noted (for which the Veteran is service-connected).  Sensory examination revealed that knee jerk response was absent bilaterally, ankle jerk was 1+ on the left and 2+ on the right, and plantar flexion was normal.  Sensory function examination revealed absent sensation to vibration on both feet, and decreased light touch sensation on the left foot.  Decreased ankle range of motion was noted.  The dorsalis pedis pulse was noted as normal, although the posterior tibial pulse was noted as decreased.  No pain on manipulation of the joints was noted, no muscle atrophy, and the strength of the ligaments in the affected areas was noted as normal.  The examiner recorded a diagnosis of distal motor and sensory polyneuropathy of both feet, which he opined was less likely as not related to the Veteran's reported history of cold exposure in service.  The examiner explained that the Veteran's condition was likely due to his diagnosed spondylopathy with radiculopathy, not nerve damage from cold exposure.

The January 2009 VA examination report reflects that the Veteran was re-examined by the same examiner who performed the July 2007 VA examination because no x-rays were taken during the January 2007 VA examination as required by protocol, and, based thereon, a re-examination with x-rays was ordered by the RO.  The examiner again noted the Veteran's reported history of cold exposure in Korea and reported history of problems with his feet.  The Veteran reported that he had a history of losing his balance and loss of sensation in his feet.  He reported that his feet would get cold and numb.  He reported that he had never received treatment for his condition, except that he did report being evaluated by a neurologist at Franciscan Skemp and at Gunderson Lutheran.  The examiner noted that the Veteran's history was negative for treatment at the time of injury, amputation relating to the injury, tissue loss, Reynaud's phenomenon, hyperhidrosis, pain, tingling, weakness, muscle cramps, abnormal color, or breakdown or ulceration.  It was noted, however, that the Veteran reported experiencing some mild cold sensitivity, leg swelling, moderately decreased sensation or numbness in his feet, and stiffness.  Physical examination of the Veteran's feet revealed pale to normal skin color, normal thickness, cooler temperature in the left foot only, drier than normal skin moisture, normal texture, decreased hair growth, a right foot callus, no scars, and a dry scab on the third toe of the right foot.  Sensory examination revealed that knee jerk response was absent bilaterally, ankle jerk was 1+ on the left and absent on the right, and plantar flexion and dorsiflexion were noted as abnormal.  Sensory function examination revealed decreased light touch and pain sensation; vibration sensation was absent on the left foot and decreased on the right foot.  Decreased ankle range of motion was noted, and the fact that the Veteran was unable to move his right great toe.  The radial pulse was noted as normal, dorsalis pedis pulse was noted as decreased, and the posterior tibial pulse was noted as absent.  No pain on manipulation of the joints was noted, no muscle atrophy, and the strength of the great toe ligaments were noted as weakened.  X-rays of the Veteran's feet were taken, and impressions of left foot hallux valgus deformity, and right foot degenerative joint disease of the tarsal and metatarsal joints with osteophytosis, were noted in the radiological reports.  As before, the examiner opined that the Veteran's peripheral neuropathy was related to his back condition (spinal stenosis).  In February 2009 addenda to his report, the examiner noted that he took into consideration the September 2005 private neurological records, including an EMG report, as well as a June 2006 MRI of the Veteran's spine showing spinal stenosis due to degenerative joint disease, ligamentous hypertrophy, mild disc bulging, and spondylolisthesis.  The examiner opined in his February 2009 addenda that the x-ray findings of hallux valgus and degenerative joint disease of the tarsal and metatarsal joints with osteophytes were not caused by or related to any history of cold injury.  The examiner explained that hallux valgus is generally not considered to be related to cold injuries (and, rather, is genetic in nature), With regard to the degenerative joint disease, the examiner explained that the tarsal and metatarsal joints are located deep within the foot at mid-foot level, and for cold exposure to have affected these joints, there would have been severe toe damage, such as amputation or arthritis, yet there was no evidence of any such toe damage.

The Board finds the above opinions of the VA examiner to be the most probative evidence of record with regard to whether the Veteran's bilateral lower extremity peripheral neuropathy is related to service, to include as a result of cold injury.  The examiner noted a detailed history, reviewed the Veteran's medical records conducted a thorough physical examination of the Veteran, and offered a detailed rationale for his conclusions, including that the Veteran's peripheral neuropathy was related to his back condition.

The Board acknowledges a January 2008 letter written by Dr. G.P., a private neurologist, in which he noted that he had seen the Veteran relating to his neuropathy and spinal stenosis, and that in his opinion, it was probable that the Veteran's peripheral neuropathy was related to his military service.  The Board notes, however, that Dr. G.P. did not offer any rationale for his conclusion and, based thereon, the Board finds the opinion of the VA examiner to be by far more probative.

The Board has also considered all of the Veteran's lay statements regarding experiencing numbness of his lower extremities due to his in-service cold exposure.  As noted above, the Veteran is certainly competent to report experiencing numbness or other symptomatology capable of lay observation, and, to this extent, his lay reports regarding his history of symptomatology both during service and since service are entitled to some probative weight.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Ultimately, however, as this case involves the complex medical question of whether his peripheral neuropathy is related to cold weather injuries, the Board finds that the Veteran's lay assertions are far outweighed by the opinion of the VA examiner.  As noted, the VA examiner took a very detailed account of the Veteran's history of symptomatology, but also conducted a thorough physical examination of the lower extremities.  Based on this information, the VA examiner concluded that the Veteran's peripheral neuropathy was more likely related to a spine disability, and was not due to cold weather injuries.  The VA examiner also took note of several other disabilities of the feet, and explained why each disability (with the exception of his service connected onychomycosis) was not due to cold exposure.  Therefore, while the Board has considered the Veteran's reported symptomatology and assertions, the Board ultimately places more weight on the opinion and detailed clinical findings of the VA examiner.  See 38 C.F.R. § 3.159(a)(1); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for bilateral peripheral neuropathy of the lower extremities, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


